Title: Elbridge Gerry to the Massachusetts Delegates, 20 June 1775
From: Gerry, Elbridge
To: Adams, John,Hancock, John,Adams, Samuel,Paine, Robert Treat,Cushing, Thomas,Continental Congress, Massachusetts delegates


     
      Watertown June 20th 1775
      Gentlemen
     
     I Received the Letters, with which you were pleased to favor me per Mr. Fessenden on Saturday last being the 18th Instant, at a Critical Time for the Army posted at Cambridge. The Evening preceeding Orders were Issued in Consequence of a Consultation between the General Officers and Committee of Safety to take possession of Dorchester Hill and Bunkers hill in Charlestown which I must confess gave me most sensible Pain on hearing more especially as it had been determined about Ten Days before by the same Council and a junction of the Committee of Supplies by their desire, that it would be attended with a great expence of Ammunition by Ordinance and that therefore it was inexpedient and hazardous.
     As soon as it was discovered by the Enemy on Saturday Morning a firing began from the Lively in Charlestown River and also from the Batteries in Boston, which was returned against the Latter by the American Forces untill it subsided on the side of the Enemy and only one Man was lost in the Morning. Our Forces exerted themselves in getting entrenched and soon discovered that a Warm engagement must take place; not withstanding which Care was not taken to place a sufficient Number of Artillery and Cannon on the Hill to defend it. At Noon the Enemy bro’t in Two or Three Ships of the Line with which, the Lively, and Batteries at Boston, they endeavoured to Dislodge our Forces, soon after they landed about 3000 Regulars and a warm Engagement began, in which our Forces in the Intrenchment behaved like Heroes, but were not sufficiently provided with Artillery nor timely reinforced from Cambridge. They soon found it necessary to Abandon an intrenchment on a Hill to the Eastward of Bunker Hill and made a stand at the Lines on the Hill last mentioned. The Forces then being put in Flames by the Enemy the Enemy advanced and a Furious Fire was kept up for some time on both sides untill the Enemy Forced the Lines and depended on pushing their Bayonets. Our Forces after being overpowered in the Intrenchments left them to the Enemy who are now posted there, and retreated about 3 Quarters of a Mile toward Cambridge where they have four cannon One of which is on a high Hill opposite or near the Stone House and So situated that with good Conduct we expect an Effectual stand. Our good, our beloved Friend Doctor Warren was on Bunker Hill when the Lines were forced and is no more, he was two Days before Chosen second Majr. General, Accepted on Friday and on Saturday dyed like a Hero. We can only drop a Tear for our worthy Brother and Console ourselves with the Consideration that his Virtue and Valour will be rewarded in Heaven. The Reports relative to our loss is varient from 20 to 80 Killed and wounded but I cannot think we shall find it quite so inconsiderable and from the best judgment which I can form at present believe it will turn out about 150 or 200. This is a Matter we decline noticing here at present, Altho we dont neglect to Speak of the Loss of the Enemy which I suppose is fully equal to our own. We labour, we are retarded, we suffer for want of a General at Cambridge. Ward is an honest Man but I think Wants the Genius of a General in every Instance. Command, order, Spirit, Invention and Discipline are deficient, what then remains that produced this Choice, I know not. General Thomas is from his Character and Conduct a fine fellow, his camp at Roxbury is always in order without trouble to Congress or their Committees. The other at Cambridge ever wanting and never right. I hope We shall not suffer from this Accident. Col. Fry of Andover is in the Cabinet intended as Major General. Colo. Heath first Brigadier General and I suppose will be chosen and Commissioned this Day, but we must have the Assistance of Military skill whereever to be found on the Continent. It will I fear be difficult intirely to drop Ward. If he is superceeded by Washington and posted at Cambridge with him, and General Thomas &c. at Roxbury I cannot but think we shall be in a Good situation provided it is timely effected.
     General Lee must be provided for and heartily engaged in the service without being Commissioned at present. He is a stranger and cannot have the Confidence of a Jealous people when strugling for their Liberty. He will soon become familiar and be courted into office, I revere him as an Officer and wish he had been born an American.
     It affords Consolation that the Congress have or are about taking Command of these Matters. We notice their Resolve in which the Army is Called the American Army. May the arrangement be happy and Satisfy each Colony as well as aford us good Generals.
     Medicine is much wanted and Doctor Church has given us an Invoice of necessary Articles which we beg may be ordered here from Philadelphia as soon as possible. I notice what is said relative to powder, no Exertions has been wanting of in the Committee of Supplies since I have been acquainted with it, to procure this Article. Colo. Bower was depended on for 200 half Barrels and were disappointed, and the plan of fortifying lines with heavy Cannon was not then in Contemplation. We must hold our Country by Musketry principally untill supplies can be got to expel the Enemy. I rejoice to hear of the Flour ordered to the army. We have an Instance of the Humanity of the Enemy after they had obtained the Hill; not satisfied with burning the other part of Charlestown they proceeded to set Fire to Houses on the Road to Winter Hill.
     The Newhampshire and Connecticut Forces as well as the Massachusetts in the Heat of Battle suffered much. I suspect some of our inferior Officers are wanting and one is under Arrest. We have lost Four pieces of Artillery and nothing more at present. We are in a worse situation than we shall in future Experience in many Instances, and great exertions are necessary. The Committee of Supplies, have a good share at present from sunrise to 12 at Night constantly employed for several Days but we have now a little abatement. Hall of Medford was excused from the Committee on Account of a Weak Constitution and the Congress Judiciously chose one of a strong Constitution to supply the place. Another Engagement is Hourly expected may the great controuler of Events order it for the Happiness of these Colonies. I have Just Received a Letter which puts it beyond Doubt that the Enemy have sustained a great Loss. Capt. Bradford is an Intelligent Man but whether the Loss is equal to 1000 I cannot say. I inclose you the Original itself. Complaint from all Quarters of Disorder in the Camp at Cambridge, that it is more like an unorganized Collection of People than a Disciplined army. I cannot rest on this precipice; and engaged as the Committee is shall find time to move this Day that a Committee of Observation be immediately chosen to enquire into and assist in and Rectify the Disorders of the Camp untill they shall subside. Good God that a Congress so vigilant should have chosen a lifeless F— for such an Important Trust. Will the Honorable Mr. Hancock assist the Committee in having the Invoice sent us forthwith. The notes of the Colony can be made as payment without delay. They Carry 6 per Cent Interest, are negotiable, and are received in all the Governments about us readily and without Hesitancy. The Committee of Supplies are greatly Obliged by his proposal relative to the Duck. Doctor Church proposes the Boston Donations for this Purpose since the Notes are equal with the Cash in this Colony. I am with the most Sincere respect, Gentlemen, your most Obedt. Sert.
     
      Elbridge Gerry
     
    